LICENSE AGREEMENT By and Between GENNESAR NUTRACEUTICALS, LLC A Limited Liability Company Organized in the State of Utah HEALTH EDUCATION CORPORATION D/B/A NUTRANOMICS A Corporation Incorporated in the State of Utah Dated as of November 18th , 2013 1 LICENSE AGREEMENT THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of this day of November, 2013 (the “Effective Date”) by and between Health Education Corporation d/b/a Nutranomics, a Utah corporation (“NUTRANOMICS”); and Gennesar Neutraceuticals, LLC d/b/a Genesar Nutraceuticles, a Utah limited liability company (“GENESAR”). RECITALS WHEREAS, GENESAR hereby agrees to license all rights relating to, intellectual property regarding, and trade secrets for, the production of GenEpic, a dietary supplement, to NUTRANOMICS for manufacturing, marketing and selling raw material and/or final product for the partial consideration described on Exhibit A hereto. The licensed trade secret will not be disclosed in this or Exhibit A. WHEREAS, NUTRANOMICS will have a worldwide exclusive license with GENESAR for GenEpic and associated trade secrets for a period of thirty (30) years (the "License"). WHEREAS, NUTRANOMICS and GENESAR, upon mutual agreement, may amend this Agreement at any time during the period covered under this Agreement. NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, and for good and valuable consideration, the receipt and sufficiency of which are hereby specifically acknowledged, and intending to be legally bound hereby, the parties agree as follows: I. REPRESENTATIONS, COVENANTS, AND WARRANTIES OF NUTRANOMICS NUTRANOMICS hereby represents and warrants as follows: 1.
